DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on November 19th, 2021 in response to the Non-Final Office Action mailed on September 7th, 2021.  Per Applicant's response, Claims 1, 5-6, 8-9, & 13-15 have been amended, and Claims 4, 7, 10-11, & 16 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 1, 5-6, 8-9, & 13-15 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or remarks, and they will be addressed below.
	
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains legal phraseology therein (“comprising”, “said”).  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings were previously objected to under 37 CFR 1.83(a).  Applicant has deleted the unshown claim limitations, thereby obviating the previous drawing objections.
Claim Objections
Claims 1, 4-11, & 16 were previously objected to for minor informalities.  Applicant has provided the required corrections, thereby obviating the previous claim objections.

Claim Rejections - 35 USC § 112
Claims 1, 4-11, & 16 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided the required corrections, thereby obviating the previous 112(b) rejections.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, 8-9, & 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the first surface of the hydraulic unit has a surface normal in the same direction as a surface normal of the first surface of the interface unit”; this limitation renders the claim indefinite because it is not understood what particular arrangement is being required.  At the outset, it appears that Applicant is attempting to claim that a surface of the hydraulic unit extends normal to the “first surface of the hydraulic unit” and a surface of the interface unit extends normal to the “first surface of the interface unit”.  However, the claim does not recite this.  Instead, the claim recites that the first surface has a surface normal, bringing about ambiguity as to the specific structural arrangement of the recited surfaces.   In other words, Applicant’s recited claim language states that a surface has another surface.  This is confusing, and does not appear to be what Applicant truly intends.  Furthermore, it is not understood what is meant by the two normal surfaces being “in the same direction”.  By definition, a normal surface must extend in a normal direction.  Thus, all normal surfaces implicitly extend in a normal direction.  However, it is not clear if Applicant means this or something entirely different.  Thus, it is not made clear what particular relationship exists between the recited normal surfaces.
	For examination purposes, the Examiner has interpreted this limitation as requiring 1) a surface of the hydraulic unit to extend normal to the first surface of the hydraulic unit, 2) a surface of the interface unit extends normal to the first surface of the interface unit, and 3) the two normal surfaces extend in a same normal direction.
Claim 13 recites the limitation “wherein the connecting element is a washer element”; this limitation renders the claim indefinite because it is not made clear what particular structure or arrangement is required of the phrase “washer element”. As Applicant is likely well-aware, there are many different types of washers having many different shapes, forms, and curvatures. In other words, there is no singular accepted structure or arrangement for all washers. Even the exemplary washer elements 210 depicted by Applicant (within Figure 3a) do not have the well-accepted annular shape known to those of ordinary skill in the art. Due to these facts, it becomes impossible to know what qualifies (or does not qualify) as a “washer element” as claimed, rendering the claim indefinite. For examination purposes herein, the Examiner has broadly interpreted “washer element” as including any flat element that is bolted/screwed/fastened against another element.
Appropriate correction is required.
Response to Arguments
Applicant's arguments filed November 19th, 2021 have been fully considered but they are not persuasive. The Examiner’s responses can be seen below.

In regards to Applicant’s argument that “Schneider describes that the connecting element (a screw or bolt) connects two surfaces to each other. See, e.g., Schneider, FIG. 2 (reproduced below). However, the surface normal of these two surfaces faces each other, i.e., they are arranged in opposite directions. Schneider does not teach that the connecting element is exposing the first surface of the hydraulic unit and the first surface of the interface unit to a pressure for preventing a relative rotation between the hydraulic unit and the interface unit in the same manner as the surface normal as defined by claim 1”, the Examiner must respectfully disagree.  Please refer to the updated rejections below, which detail why Schneider continues to disclose Applicant’s Claim 1, as now amended.  Furthermore, please refer to the 112b rejection above.

In regards to Applicant’s argument that “Schneider fails to teach or suggest "at least one connecting element at least partly overlapping a first surface of the hydraulic unit and a first surface of the interface unit, wherein the first surface of the hydraulic unit has a surface normal in the same direction as a surface normal of the first surface of the interface unit," as recited in amended independent claim 1”, the Examiner must respectfully disagree.  Please refer to the updated rejections below, which detail why Schneider continues to disclose Applicant’s Claim 1, as now amended.  Furthermore, please refer to the 112b rejection above.

In regards to Applicant’s argument that “Oehman describes an overlapping connecting element that does not provide a pressure against the surfaces 63 and 68. These surfaces 63, 68 also do not have a surface normal in the same direction, but rather in opposite directions to each other. Further, the connecting element is pressing against the inclined surfaces 62 and 66 in Oehman.  Oehman fails to teach or suggest "at least one connecting element at least partly overlapping a first surface of the hydraulic unit and a first surface of the interface unit, wherein the first surface of the hydraulic unit has a surface normal in the same direction as a surface normal of the first surface of the interface unit," as recited in amended independent claim 1”, the Examiner must respectfully disagree.  Please refer to the updated rejections below, which detail why Oehman continues to disclose Applicant’s Claim 1, as now amended.  Furthermore, please refer to the 112b rejection above.

In regards to Applicant’s argument that “Howard discloses that the first surface of the hydraulic unit and the first surface of the interface unit are arranged opposite to each other. See, e.g., Howard, FIG. 2 (reproduced below). As such, the surface normal of these surfaces are arranged in opposite directions. Also, the connecting element 30 is not providing a pressure against these two surfaces, but is rather clamping the surfaces, via other elements, against each other. Howard fails to teach or suggest "at least one connecting element at least partly overlapping a first surface of the hydraulic unit and a first surface of the interface unit, wherein the first surface of the hydraulic unit has a surface normal in the same direction as a surface normal of the first surface of the interface unit," as recited in amended independent claim 1”, the Examiner must respectfully disagree. Please refer to the updated rejections below, which detail why Howard continues to disclose Applicant’s Claim 1, as now amended.  Furthermore, please refer to the 112b rejection above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8, & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 10149388 to Schneider (attached herein with machine translation).	In regards to independent Claim 1, and with particular reference to Figures 1-2, Schneider discloses:

(1)	A power generating unit (“a hydraulic or lubricant pump”; para. 1) comprising: a hydraulic unit (22, 28, 30); an interface unit (24, 54) connected to the hydraulic unit (Fig. 2), the interface unit being connectable to a stationary unit (12) (Fig. 2); a power flow shaft (32) extending across a portion (i.e. a central portion) of the hydraulic unit and the interface unit (apparent in Fig. 2), the power flow shaft being configured to expose an interface between the hydraulic unit and the interface unit to a torque load (this is apparent in Fig. 2); and at least one connecting element (screws 56) at least partly overlapping a first surface (i.e. a left face) of the hydraulic unit and a first surface (i.e. a left face) of the interface unit (as is apparent in Fig. 2, the head of screw 56 overlaps the left side faces of the hydraulic unit plate 22 and interface unit 24), wherein the first surface of the hydraulic unit has a surface normal in the same direction as a surface normal of the first surface of the interface unit (see the 112b rejection above; in this instance, both the hydraulic unit plate 22 and interface unit 24 have radially outer surfaces (i.e. at lead line 20 in Fig. 2) that are normal to the respective left end faces, and both of these normal surfaces extend in the same horizontal direction), the at least one connecting element being controllable between a first state in which a relative rotation between the hydraulic unit and the interface unit is allowed (i.e. an unbolted state), and a second state in which a relative rotation between the hydraulic unit and the interface unit is prevented (i.e. the bolted state shown in Fig. 2) by providing a pressure against the first surface of the hydraulic unit and the first surface of the interface unit (tightening of the screw 56 provides a pressure between plate 22 and interface unit 24), the pressure being higher than a predetermined threshold limit (this phrasing reads on any threshold limit at all, including zero).

In regards to Claim 5, the interface unit (24) is positioned radially outside the hydraulic unit (i.e. gears 28 & 30) such that the interface unit at least partially encloses the hydraulic unit (this is apparent in Fig. 2).
In regards to Claim 8, the interface unit comprises a connector to the stationary unit (“by means of screws or by means of detachable clamps is possible”; para. 34).
In regards to Claim 14, the hydraulic unit comprises a pump housing (22) and a fluid pump (28, 30, 32) for supply of pressurized fluid flow to at least one driven accessory (this is an intended use limitation that does not limit the apparatus claim in any patentable sense; “accurately meter the fluid from the inlet to the outlet”; para. 3; see Fig. 2; “lubricant pump”; para. 1).
In regards to Claim 15, the stationary unit is a housing (“engine block”; para. 31) for a source of rotational energy (“inline piston engine”; para. 31), wherein the power flow shaft is connectable to the source of rotational energy (apparent in Fig. 2; see also para. 33).

Claim(s) 1, 5, 8-9 & 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2003/0129068 to Oehman.
In regards to independent Claim 1, and with particular reference to Figures 1-4, Oehman discloses:

(1)	A power generating unit (“fluid metering assemblies, and more particularly fluid pumps”; para. 2) comprising: a hydraulic unit (14, 42); an interface unit (57; Fig. 4) connected to the hydraulic unit (Fig. 3), the interface unit being connectable to a stationary unit (12) (Fig. 3); a power flow shaft (42) extending across a portion (i.e. a central portion) of the hydraulic unit and the interface unit (apparent in Fig. 3), the power flow shaft being configured to expose an interface between the hydraulic unit and the interface unit to a torque load (apparent in Fig. 3); and at least one connecting element (clamp 72) at least partially overlapping a first surface (63) of the hydraulic unit and a first surface (68) of the interface unit (Figs. 3 & 5 clearly depict an overlapping arrangement similar to Applicant’s Figure 4), wherein the first surface of the hydraulic unit has a surface normal in the same direction as a surface normal of the first surface of the interface unit (see the 112b rejection above; in this instance, both of the first surfaces 63 & 68 have radially outer surfaces (i.e. at lead line 74) that are normal thereto, and both of these normal surfaces extend in the same horizontal direction), the at least one connecting element being controllable between a first state in which a relative rotation between the hydraulic unit and the interface unit is allowed (“untightened”; para. 26), and a second state in which a relative rotation between the hydraulic unit and the interface unit is prevented (“tightened”; Fig. 2; para. 26) by providing a pressure against the first surface of the hydraulic unit and the first surface of the interface unit (i.e. a pressure is indirectly exerted by clamp 74 against the first surfaces 63 & 68 via the flanges 60 & 64), the pressure being higher than a predetermined threshold limit (this phrasing reads on any threshold limit at all, including zero).

In regards to Claim 5, the interface unit is positioned radially outside the hydraulic unit (i.e. radially outside of the hydraulic unit shaft 42) such that the interface unit at least partially encloses the hydraulic unit (apparent in Fig. 3).
In regards to Claim 8, the interface unit comprises a connector to the stationary unit (i.e. a connection flange with bolt holes, as clearly shown in Fig. 4).
In regards to Claim 9, the at least one connecting element comprises a plurality of through-holes (the central opening and the two through holes which receive pivot pins 80 & 81; see Fig. 4) aligned with the means for connecting the power generating unit to the stationary unit (when clamped together, they are radially centered around a common axis, as shown in Figs. 3-4).
In regards to Claim 13, the connecting element is a washer element (see the 112(b) rejection above; Oehman discloses a flat circular element 72 that is bolted to another element) bolted to the interface unit (via bolt 84; Fig. 4) and arranged in abutment with the interface unit and the hydraulic unit (as clearly shown in Figs. 3 & 5).
In regards to Claim 14, the hydraulic unit comprises a pump housing (36) and a fluid pump (“pair of gears”; para. 20) for supply of a pressurized fluid flow to at least one driven accessory (this is an intended use limitation that does not limit the apparatus claim in any patentable sense; “accurately meter the fluid from the inlet to the outlet”; para. 3).
In regards to Claim 15, the stationary unit is a housing (i.e. a motor housing, as seen in Fig. 3) for a source of rotational energy (20; “a rotor and stator”; para. 18), wherein the power flow shaft is connectable to the source of rotational energy (via coupling 54/55, as shown in Fig. 3; para. 22).

Claim(s) 1, 5, 8 & 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,491,696 to Howard.
In regards to independent Claim 1, and with particular reference to Figures 1-2, Howard discloses:

(1)	A power generating unit (“centrifugal pump highly suitable for the movement of food products, liquids, and the like”; col. 1, lines 19-21) comprising: a hydraulic unit (10, 24, 50); an interface unit (16-20) connected to the hydraulic unit (Fig. 2), the interface unit being connectable to a stationary unit (12) (Figs. 1-2); a power flow shaft (24) extending across a portion (i.e. a central portion) of the hydraulic unit and the interface unit (apparent in Fig. 2), the power flow shaft being configured to expose an interface between the hydraulic unit and the interface to a torque load (this is apparent in Fig. 2); and at least one connecting element (30) at least partly overlapping a first surface (90) of the hydraulic unit and a first surface (20) of the interface unit (Fig. 2), wherein the first surface (90) of the hydraulic unit has a surface normal in the same direction as a surface normal of the first surface of the interface unit (in this instance, both of the first surfaces 90 & 20 have radially outer surfaces that are normal thereto, and both of these normal surfaces extend in the same horizontal direction), the at least one connecting element being controllable between a first state in which a relative rotation between the hydraulic unit and the interface unit is allowed (“release”; col. 2, line 48), and a second state in which a relative rotation between the hydraulic unit and the interface unit is prevented (“securement”; col. 2, lines 70-71) by providing a pressure against the first surface of the hydraulic unit and the first surface of the interface unit (as is apparent in Fig. 2, pressure is directly exerted by holddown 30 against the first surfaces 90 & 20), the pressure being higher than a predetermined threshold limit (this phrasing reads on any threshold limit at all, including zero).
In regards to Claim 5, the interface unit is positioned radially outside the hydraulic unit (i.e. radially outside of the hydraulic unit shaft 24) such that the interface unit at least partially encloses the hydraulic unit (apparent in Fig. 2).
In regards to Claim 8, the interface unit comprises a connector to the stationary unit (i.e. a connection flange 18 with bolts, as clearly shown in Fig. 2 and discussed at col. 2, lines 29-30).
In regards to Claim 14, the hydraulic unit comprises a pump housing (86) and a fluid pump (50) for supply of a pressurized fluid flow to at least one driven accessory (this is an intended use limitation that does not limit the apparatus claim in any patentable sense; “pumping generally liquid fluent 30 materials from a reservoir”; col. 4, lines 29-30).
In regards to Claim 15, the stationary unit is a housing (i.e. a motor housing, as seen in Fig. 1) for a source of rotational energy (i.e. the electric motor components therein), wherein the power flow shaft is connectable to the source of rotational energy (14, as shown in Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2003/0129068 to Oehman in view of “Composite Diamond Coating” by STi Surface Technology, Inc. (https://web.archive.org/web/20160905012817/https://www.surfacetechnology.com/Composite-Diamond-Coating.aspx) published September 5th, 2016 (attached to previous office action; STi herenafter).
In regards to Claims 6-7, Oehman’s at least one connecting element (72) comprises a connecting surface (74) facing the hydraulic unit and the interface unit (as shown in Fig. 5).  However, Oehman does not disclose that the connecting surface (74) comprising comprises a coating of electroless nickel matrix embedded with diamond particles.
However, “Composite Diamond Coating” by STi Surface Technology, Inc. specifically discloses a composite diamond coating with ultra-fine diamond particles contained within hard electroless nickel metal, and discloses that such a coating provides exceptional wear resistance and hardness, enhanced corrosion resistance, perfect conformity to complex geometries, and applicability to all common metals and alloys.  STi discloses that these features allow increased lifetime and minimized maintenance related downtime due to the replacement of high wear parts.  Oehman’s releasable clamp 72 is a component that experiences high wear at its connecting surface 74 from repeated tightening/release during maintenance, and thus, would be greatly improved through the use of STi’s composite diamond coating.  It is further noted that STi’s composite diamond coating with ultra-fine diamond particles contained within hard electroless nickel metal would have the friction coefficient is the same material disclosed by Applicant.  Therefore, to one of ordinary skill desiring a flange clamp with improved wear resistance, hardness, and corrosion resistance, it would have been obvious to utilize the techniques disclosed in STi in combination with those seen in Oehman in order to obtain such a result.  Consequently, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention to have modified Oehman’s clamp inner surface 74 with STi’s composite diamond coating in order to obtain predictable results; those results being a flange clamp having improved wear resistance, hardness, and corrosion resistance, thereby improving operational lifespan and reducing the need for replacement clamp components.

Conclusion
Applicant's amendments filed November 19th, 2021 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        ABC